[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ANSWER TO MOTION FOR ARTICULATION DATED NOVEMBER 16, 1993
In Paragraph 1 of the above motion, the plaintiff asked did the court rely upon a transcript of a hearing before Judge Mancini on January 27, 1992 which was sent to the court by the defendant's attorney and never formally offered in evidence at the hearings on the motions for modifications?
The answer is "Yes". The hearing before Judge Mancini was part of this same case before the undersigned. This court had the right to take judicial notice of the transcript of the hearing before judge Mancini to assist it in solving the problem before it. This court did so take judicial notice of said transcript. The court notes that no question is raised as to the authenticity or correctness of the transcript.
THOMAS J. O'SULLIVAN, TRIAL REFEREE